                 Case 2:19-cv-01165 Document 1 Filed 07/26/19 Page 1 of 9



 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9   ENRIQUE AHUMADA-MEZA,
                                                          No. 2:19-cv-1165
10                          Plaintiff,
                                                          COMPLAINT FOR
11                   v.                                   DECLARATORY RELIEF AND
                                                          DAMAGES UNDER THE CIVIL
12   CITY OF MARYSVILLE AND                               RIGHTS ACT, 42 U.S.C. § 1983
     MATTHEW GOOLSBY, in his individual
13   capacity,
14                          Defendants.
15                                       I. INTRODUCTION
16
            1.       The City of Marysville (the “City”) and Sergeant for the Marysville Police
17
     Department, Matthew Goolsby (“Goolsby,” collectively “Defendants”), unlawfully held
18
     Plaintiff Enrique Ahumada-Meza (“Mr. Ahumada”) overnight after he was ordered to be
19
     released on his personal recognizance, without any lawful basis to seize him. Defendants
20

21   based their unlawful detention solely on a detainer issued by the United States Department

22   of Homeland Security (“DHS”). However, as several courts have recognized, DHS’s
23   immigration detainers do not provide state or local law enforcement officers with any
24
     authority to arrest or detain individuals for civil immigration violations.
25

26

                                                                                   LAW OFFICES OF
     COMPLAINT FOR DECLARATORY RELIEF AND                            MCNAUL EBEL NAWROT & HELGREN PLLC
     DAMAGES UNDER THE CIVIL RIGHTS ACT, 42                                 600 University Street, Suite 2700
     U.S.C. § 1983 (Case No. ___________) – Page 1                          Seattle, Washington 98101-3143
                                                                                     (206) 467-1816
                  Case 2:19-cv-01165 Document 1 Filed 07/26/19 Page 2 of 9



 1           2.       This lawsuit challenges the City’s unlawful policy and practice of detaining
 2
     individuals based solely on a request by immigration officials and without reasonable
 3
     suspicion or probable cause of a crime. Defendants are each liable under 42 U.S.C. § 1983
 4
     for violating Mr. Ahumada’s Fourth Amendment rights.
 5
                                           II. THE PARTIES
 6

 7           3.       Plaintiff Enrique Ahumada-Meza is an individual residing in the State of

 8   Washington.

 9           4.       Defendant City of Marysville is a municipal corporation located in
10
     Snohomish County in the State of Washington. One division within the City is the
11
     Marysville Police Department Detention Division (the “Marysville Police”), which is
12
     responsible for the operation of the Marysville Detention Center.
13
             5.       Defendant Matthew Goolsby is a Sergeant in the Marysville Police. Mr.
14

15   Goolsby is sued in his individual capacity.

16                               III. JURISDICTION AND VENUE
17           6.       This action arises under the Constitution and laws of the United States,
18
     including 42 U.S.C. § 1983. This Court therefore has original jurisdiction over this action
19
     pursuant to 28 U.S.C. §§ 1331 and 1343.
20
             7.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because
21

22   Defendants reside in this judicial district and a substantial part of the events or omissions

23   giving rise to the claim occurred in this judicial district.

24

25

26

                                                                                  LAW OFFICES OF
     COMPLAINT FOR DECLARATORY RELIEF AND                            MCNAUL EBEL NAWROT & HELGREN PLLC
     DAMAGES UNDER THE CIVIL RIGHTS ACT, 42                                 600 University Street, Suite 2700
     U.S.C. § 1983 (Case No. ___________) – Page 2                          Seattle, Washington 98101-3143
                                                                                     (206) 467-1816
                 Case 2:19-cv-01165 Document 1 Filed 07/26/19 Page 3 of 9



 1                                           IV. FACTS
 2
     A.     The City’s Contracts with Federal Agencies
 3
            8.       The City contracts jail services for the Marysville Detention Center with
 4
     the United States Customs and Border Protection and Immigration and Customs
 5
     Enforcement (“ICE”), among other federal agencies.
 6

 7          9.       None of the City’s contracts with federal agencies direct or authorize the

 8   City to enforce federal immigration laws.

 9          10.      None of the City’s contracts with federal agencies direct or authorize the
10
     City to detain or extend the detention of an individual solely based on suspicion of a civil
11
     immigration violation.
12
     B.     Defendants’ Policies and Practices for Releasing Individuals
13
            11.      Chapter 36.16 of the Marysville Police’s manual sets forth the policies and
14

15   practices relating to the release of individuals from the Marysville Detention Center (the

16   “Manual”).
17          12.      The Manual requires that in order to release an individual from the
18
     Marysville Detention Center, custody officers must receive proper authorization and
19
     employees must verify such authorization prior to release.
20
            13.      Release authorization includes verification “[t]hat there are no other
21

22   holds[,] detainers, warrants, or commitments outstanding which would preclude release.”

23          14.      The Manual therefore requires custody officers and employees of the

24   Marysville Detention Center to hold individuals on the basis of a hold, warrant, or
25   detainer, including administrative immigration detainers or warrants.
26

                                                                                 LAW OFFICES OF
     COMPLAINT FOR DECLARATORY RELIEF AND                           MCNAUL EBEL NAWROT & HELGREN PLLC
     DAMAGES UNDER THE CIVIL RIGHTS ACT, 42                                600 University Street, Suite 2700
     U.S.C. § 1983 (Case No. ___________) – Page 3                         Seattle, Washington 98101-3143
                                                                                    (206) 467-1816
               Case 2:19-cv-01165 Document 1 Filed 07/26/19 Page 4 of 9



 1   C.     Mr. Ahumada’s Unlawful Detention
 2
            15.     Early on the morning of December 18, 2017, Mr. Ahumada was arrested by
 3
     the Marysville Police and booked into the Marysville Detention Center in Marysville,
 4
     Washington.
 5
            16.     Later that same morning, Mr. Ahumada appeared before the Marysville
 6

 7   Municipal Court (the “Marysville Court”) and was arraigned on a charge of assault in the

 8   fourth degree under RCW 9A.36.041(2).

 9          17.     Mr. Ahumada entered a plea of not guilty.
10
            18.     The Marysville Court ordered him released on his own recognizance,
11
     conditioned upon having no contact with the alleged victim of the assault.
12
            19.     While Mr. Ahumada was awaiting arraignment, an ICE officer encountered
13
     Mr. Ahumada at the jail and issued a detainer requesting that the Marysville Police
14

15   continue detaining him.

16          20.     On information and belief, the Marysville Police placed a hold preventing
17   Mr. Ahumada’s release from jail.
18
            21.     As a result, instead of releasing Mr. Ahumada immediately after his
19
     arraignment on December 18, 2017, the City continued to hold Mr. Ahumada and then
20
     transferred him into the custody of ICE officers.
21

22          22.     ICE officers transported Mr. Ahumada from the Marysville Detention

23   Center to the Northwest Detention Center in Tacoma, Washington.

24          23.     On January 24, 2018, Mr. Ahumada could not attend a hearing scheduled
25   before the Marysville Court because he was still in ICE’s custody. The Marysville Court
26
     issued a warrant for his arrest for failure to appear at the hearing and bail was set in the

                                                                                   LAW OFFICES OF
     COMPLAINT FOR DECLARATORY RELIEF AND                            MCNAUL EBEL NAWROT & HELGREN PLLC
     DAMAGES UNDER THE CIVIL RIGHTS ACT, 42                                  600 University Street, Suite 2700
     U.S.C. § 1983 (Case No. ___________) – Page 4                           Seattle, Washington 98101-3143
                                                                                      (206) 467-1816
                 Case 2:19-cv-01165 Document 1 Filed 07/26/19 Page 5 of 9



 1   amount of $2,500.
 2
               24.   On February 6, 2018, Mr. Ahumada attended a bond hearing before the
 3
     immigration court in Tacoma, Washington. The immigration judge set a bond in the
 4
     amount of $5,000.
 5
               25.   The bond for Mr. Ahumada was posted on February 13, 2018, and he was
 6

 7   released from ICE’s custody.

 8             26.   Mr. Ahumada learned of the warrant for his arrest when he was released

 9   from ICE’s custody.
10
               27.   The next day, February 14, 2018, Mr. Ahumada reported to the Marysville
11
     Police with a local pastor. There he stated to Officer Michael Saint-Denis that he
12
     previously missed his court date because he was in ICE’s custody and was only advised of
13
     the warrant for his arrest upon his release.
14

15             28.   Mr. Ahumada was then arrested and booked into the Marysville Detention

16   Center.
17             29.   Mr. Ahumada is HIV positive. He needs to take three separate pills every
18
     day to address his health issue.
19
               30.   When he turned himself into the Marysville Police on February 14, 2018,
20
     Mr. Ahumada brought with him the medications necessary for his health condition.
21

22             31.   Employees at the Marysville Detention Center took the medicine from him

23   when he was processed and re-detained, and did not administer the medication at any time

24   while he remained in their custody.
25             32.   On February 15, 2018, Mr. Ahumada attended a hearing before the
26
     Marysville Court, where he was represented by Christine Frausto (“Ms. Frausto”). The

                                                                                LAW OFFICES OF
     COMPLAINT FOR DECLARATORY RELIEF AND                          MCNAUL EBEL NAWROT & HELGREN PLLC
     DAMAGES UNDER THE CIVIL RIGHTS ACT, 42                               600 University Street, Suite 2700
     U.S.C. § 1983 (Case No. ___________) – Page 5                        Seattle, Washington 98101-3143
                                                                                   (206) 467-1816
               Case 2:19-cv-01165 Document 1 Filed 07/26/19 Page 6 of 9



 1   Marysville Court again ordered that Mr. Ahumada be released on his own recognizance
 2
     (the “February 15 Order”).
 3
            33.      Pursuant to the February 15 Order, Mr. Ahumada was entitled to be
 4
     released immediately from the Marysville Police’s custody.
 5
            34.      At that time, Mr. Ahumada was not subject to any other warrants or orders
 6

 7   of arrest under state law.

 8          35.      However, that same day, ICE once again placed an immigration detainer on

 9   Mr. Ahumada.
10
            36.      Because of this detainer the Marysville Police placed a hold on Mr.
11
     Ahumada, preventing his release from the Marysville Detention Center on the afternoon
12
     of February 15, 2018.
13
            37.      Ms. Frausto spoke on the phone with Mr. Goolsby on February 15, 2018 to
14

15   inquire about and request Mr. Ahumada’s release.

16          38.      Mr. Goolsby told Ms. Frausto that Mr. Ahumada would not be released
17   that day because of an immigration detainer.
18
            39.      Mr. Goolsby also told Ms. Frausto that Marysville Detention Center has a
19
     policy and practice of detaining individuals up to 72 hours on the basis of immigration
20
     detainers, even after they have been ordered to be released on bail or on personal
21

22   recognizance.

23          40.      On information and belief, Mr. Ahumada was detained at the Marysville

24   Detention Center until around 8:00 a.m. on February 16, 2018. ICE officers then picked
25   up Mr. Ahumada from the facility and transported him to ICE’s field office in Seattle,
26
     Washington.

                                                                                LAW OFFICES OF
     COMPLAINT FOR DECLARATORY RELIEF AND                          MCNAUL EBEL NAWROT & HELGREN PLLC
     DAMAGES UNDER THE CIVIL RIGHTS ACT, 42                               600 University Street, Suite 2700
     U.S.C. § 1983 (Case No. ___________) – Page 6                        Seattle, Washington 98101-3143
                                                                                   (206) 467-1816
               Case 2:19-cv-01165 Document 1 Filed 07/26/19 Page 7 of 9



 1           41.     Mr. Ahumada was released from immigration custody later that day after
 2
     ICE verified that he had already been placed in removal proceedings.
 3
             42.     On July 25, 2018, the Marysville Court dismissed the assault charge
 4
     against Mr. Ahumada without prejudice.
 5
                               V. CAUSE OF ACTION
 6           DETENTION IN VIOLATION OF CIVIL RIGHTS, 42 U.S.C. § 1983
 7                        (Against Defendant City of Marysville and
                    Defendant Matthew Goolsby, in his individual capacity)
 8
             43.     Mr. Ahumada realleges and incorporates by reference Paragraphs 1-42 as if
 9

10   fully set forth herein.

11           44.     42 U.S.C. § 1983 provides a civil cause of action to any person who is

12   deprived of rights guaranteed by the United States Constitution, other federal law, or
13
     under color of State law.
14
             45.     Defendants, through their policy or practice (or the policy or practice of
15
     another employee, officer, or agent of the City) of placing immigration holds on persons
16
     in the Marysville Detention Center who are otherwise entitled to release, deprived Mr.
17

18   Ahumada of his right to be free from unreasonable seizures under the Fourth Amendment

19   to the United States Constitution.
20           46.     Goolsby unlawfully deprived Mr. Ahumada of his liberty by continuing to
21
     detain him pursuant to the ICE detainer, despite the February 15 Order releasing Mr.
22
     Ahumada on his own recognizance.
23
             47.     Mr. Ahumada suffered damages as a result of this deprivation of his rights
24

25   in an amount to be proven at trial.

26           48.     Pursuant to 28 U.S.C. § 2201 and 42 U.S.C. § 1983, Mr. Ahumada is

                                                                                 LAW OFFICES OF
     COMPLAINT FOR DECLARATORY RELIEF AND                           MCNAUL EBEL NAWROT & HELGREN PLLC
     DAMAGES UNDER THE CIVIL RIGHTS ACT, 42                                600 University Street, Suite 2700
     U.S.C. § 1983 (Case No. ___________) – Page 7                         Seattle, Washington 98101-3143
                                                                                    (206) 467-1816
              Case 2:19-cv-01165 Document 1 Filed 07/26/19 Page 8 of 9



 1   further entitled to a declaration that this policy or practice deprived Mr. Ahumada of his
 2
     right to be free from unreasonable seizures under the Fourth Amendment to the United
 3
     States Constitution.
 4
            49.     Mr. Ahumada is further entitled to an award of his attorneys’ fees pursuant
 5
     to 42 U.S.C. § 1988.
 6

 7                                 VI. PRAYER FOR RELIEF

 8          WHEREFORE, Mr. Ahumada respectfully requests the following relief:

 9          A.      A declaration that Defendants’ policy and practice of maintaining custody
10
     of the subjects of immigration detainers without reasonable suspicion or probable cause
11
     and without a judicial warrant, after such individuals are ordered released by courts of
12
     competent jurisdiction, is unlawful and violated Mr. Ahumada’s rights guaranteed under
13
     the Fourth Amendment of the United States Constitution;
14

15          B.      Monetary damages in an amount to be proven at trial;

16          C.      An award of Mr. Ahumada’s costs, expenses, and attorneys’ fees to the
17   fullest extent permitted by applicable law; and
18
            D.      Such other and further relief as the Court deems just and proper.
19

20          DATED this 26th day of July, 2019.

21                                         McNAUL EBEL NAWROT & HELGREN PLLC
22                                         By:    s/ Avi J. Lipman
                                           By:    s/ Curtis C. Isacke
23                                                 Avi J. Lipman, WSBA No. 37661
                                                   Curtis C. Isacke, WSBA No. 49303
24
                                           600 University Street, Suite 2700
25                                         Seattle, Washington 98101
                                           Phone: (206) 467-1816
26                                         alipman@mcnaul.com
                                           cisacke@mcnaul.com
                                                                                LAW OFFICES OF
     COMPLAINT FOR DECLARATORY RELIEF AND                          MCNAUL EBEL NAWROT & HELGREN PLLC
     DAMAGES UNDER THE CIVIL RIGHTS ACT, 42                               600 University Street, Suite 2700
     U.S.C. § 1983 (Case No. ___________) – Page 8                        Seattle, Washington 98101-3143
                                                                                   (206) 467-1816
                       Case 2:19-cv-01165 Document 1 Filed 07/26/19 Page 9 of 9



 1

 2                                           NORTHWEST IMMIGRANT RIGHTS PROJECT
 3                                           By    s/ Matt Adams
                                             By    s/ Leila Kang
 4                                           By    s/ Aaron Korthuis
                                                     Matt Adams, WSBA No. 28287
 5                                                   Leila Kang, WSBA No. 48048
                                                     Aaron Korthuis, WSBA No. 53974
 6
                                             615 Second Avenue, Suite 400
 7                                           Seattle, Washington 98104
                                             Phone: (206) 957-8611
 8                                           matt@nwirp.org
                                             leila@nwirp.org
 9                                           aaron@nwirp.org
10                                           Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                    LAW OFFICES OF
          COMPLAINT FOR DECLARATORY RELIEF AND                         MCNAUL EBEL NAWROT & HELGREN PLLC
          DAMAGES UNDER THE CIVIL RIGHTS ACT, 42                              600 University Street, Suite 2700
          U.S.C. § 1983 (Case No. ___________) – Page 9                       Seattle, Washington 98101-3143
                                                                                       (206) 467-1816



     4112-001 ig25ge05cd.003 2019-07-26
